Citation Nr: 1022452	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  07-13 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction and stent 
placement, due to herbicide exposure and/or secondary to 
service-connected post traumatic stress disorder (PTSD) and 
diabetes mellitus.  

2.  Entitlement to an initial evaluation for PTSD in excess 
of 30 percent from June 10, 1997 to March 2, 2009, and in 
excess of 50 percent from March 2, 2009.  

3.  Entitlement to an initial evaluation for diabetes 
mellitus in excess of 10 percent from September 23, 2005 to 
February 28, 2006, and in excess of 20 percent from February 
28, 2006.  

4.  Entitlement to a dependency allowance for the Veteran's 
ex-spouse from April 17, 1998 to May 1, 1999.  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION


The Veteran had active service from June 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and June 2006, March 2008, and 
March 2009 RO decisions.  In March 2006, the RO granted 
service connection for PTSD, and assigned a 30 percent 
evaluation; subsequently made effective from June 10, 1997.  
In June 2006, the RO granted service connection for diabetes 
mellitus (DM) and assigned a 10 percent evaluation from 
September 23, 2005, and a 20 percent evaluation from February 
28, 2006, and denied service connection for coronary artery 
disease due to herbicide exposure.  In March 2008, the RO 
denied the claim for dependency allowance for the Veteran's 
ex-spouse.  By rating action in March 2009, the RO assigned 
an increased rating to 50 percent for PTSD; effective from 
March 2, 2009.  The RO also denied service connection for CAD 
secondary to service-connected PTSD and DM.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  




REMAND

In letters received in October 2008 and April 2009, prior to 
certification of the appeal to the Board, the Veteran, 
through his attorney, requested to be scheduled for a 
videoconference hearing before a member of the Board.  
However, it does not appear that any action was taken to 
comply with his request.  As the Veteran has not withdrawn 
his timely request for such a hearing, the appeal must be 
returned to the RO.  38 C.F.R. § 20.703 (2009).  

In light of the above, this case is REMANDED to the RO for 
the following:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The Veteran should be scheduled for a 
videoconference hearing before a member 
of the Board as soon as practicable.  

By this REMAND, the Board intimates no opinion; either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the Veteran until he is 
notified by the RO.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

